White, P. J.
“Recognizances and bail bonds are forfeited in the following manner: The name of the defendant shall be called distinctly at the door of the court house, and, if the defendant do not appear within a reasonable time after such call is made, judgment shall be entered that the State of Texas recover of the defendant the amount of 'money in which he is bound and of his sureties the amount of money in which they are respectively bound; which judgment shall state that the same will he made final unless good cause he shoiun at the next *357term of the court why the defendant did not appear Code Crim. Proc. art. 441. To be valid a judgment nisi must “state that the same will be made final unless good cause be shown at the next term of court why the defendant did not appear.” The statute uses the words “which judgment shall state,” etc., showing that the statement is essential and that the requirement is mandatory.
In the case before us the bail bond was declared forfeited and a judgment rendered that the State of Texas do have and recover of the principal and his sureties (naming them) the sum of five hundred dollars, but, instead of'stating that the judgment would “be made final unless good cause be shown at the next term of court,” etc., as the statute requires, the recital is “and it is further ordered by the court that writs of scire facias do issue against each of said sureties, notifying them to he and appear at the next term of this court to be held in and for the county of Callahan at the court house thereof in the town of Belle Plain on the fourth Monday after the first Monday in August, A. D. 1880, to show cause, if any they may have, why said judgment nisi as here entered shall not be made final and absolute.” This recital would be good and sufficient in the citation to the sureties (Code Crim. Proc. art. 442), but it does not supply that statement in the judgment which the statute requires.
Because the judgment nisi was not rendered in conformity to law, the judgment final which is here appealed from is reversed and the cause remanded for a new trial.

Reversed and remanded.